NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 18a0222n.06

                                          No. 17-2400

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
MOHAMED AHMED MOKBEL-ALJAHMI,                           )                        Apr 30, 2018
                                                        )                   DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                             )
                                                        )
v.                                                      )       ON APPEAL FROM THE
                                                        )       UNITED STATES DISTRICT
COMMISSIONER OF SOCIAL SECURITY,                        )       COURT FOR THE EASTERN
                                                        )       DISTRICT OF MICHIGAN
       Defendant-Appellee.                              )
                                                        )
                                                        )



       Before: GIBBONS, BUSH, and LARSEN, Circuit Judges.

       LARSEN, Circuit Judge.        The Commissioner of Social Security determined that

Mohamed Ahmed Mokbel-Aljahmi was not entitled to social security disability benefits for his

physical and mental impairments because he was able to perform light work with certain

restrictions. Mokbel-Aljahmi sought review of that decision in the district court, contending that

the decision was not supported by substantial evidence. The district court granted summary

judgment in favor of the Commissioner. We AFFIRM.

                                                I.

       Mokbel-Aljahmi was involved in an automobile accident in February 2011, which caused

injuries to his back and legs. Since the accident, Mokbel-Aljahmi has undergone a series of
No. 17-2400, Mokbel-Aljahmi v. Comm’r of Soc. Sec.


diagnostic tests. The administrative law judge (ALJ) described the diagnostic tests related to

Mokbel-Aljahmi’s back and leg issues as follows:1

               A magnetic resonance image (MRI) of the claimant’s lumbar spine
       performed in February 2011 [showed] moderate degenerative changes at L5-[S]1
       disc level, minimal degenerative changes [at] L3-L4 and L4-L5, minimal to mild
       disc bulges at L3-S1, mild-to-moderate bilateral neural foraminal narrowing at the
       L5-S1 level, grade 1 anterolisthesis of L5 on S1, and bilateral L5 spondylosis.
       There was no significant canal stenosis or fracture at any level, and the report did
       not indicate any nerve root compression. A thoracic MRI revealed mild
       multilevel thoracic spondylosis and minimal upper thoracic disc bulges, but no
       significant canal or foraminal stenosis and no thoracic cord abnormalities.
               The following month, a cervical MRI revealed moderate right paracentral
       disc herniation at C3-C4 and C4-C5 and multilevel disc desiccation, but no
       central canal stenosis or foraminal stenosis at any level. Shoulder MRIs revealed
       a small SLAP tear of the glenoid labrum in both shoulders, . . . and AC
       degenerative changes without impingement. There was a complex partial
       thickness tear of the right distal rotator cuff tendon, and [a] small complex partial
       thickness tear of the left distal rotator cuff tendon with mild intrasubstance edema.
       There were no fractures or contusions in either shoulder.
               In April 2011, the claimant underwent an electromyography/nerve
       conduction study (EMG/NCS), secondary to complaints of cervical and lumbar
       pain radiating into the bilateral legs and right arm. The study revealed evidence
       of right C5 and left L5-S1 radiculopathy, as well as mild bilateral median sensory
       neuropathy across the wrists (carpal tunnel syndrome).
               After 2011, the record contains no musculoskeletal images until February
       2013, when the claimant underwent several x-rays as part of a consultative
       medical examination. A lumbar x-ray revealed narrowing and vacuum disc
       phenomenon at L5-S1 and anterior offset of L5 on S1, but no fracture, dislocation,
       or bony destruction. Two views of the right and left tib-fib (knee and shin areas)
       revealed minimal degenerative osteoarthritic changes, with no fracture,
       dislocation, or bony destruction.

(Internal citations omitted).

       Mokbel-Aljahmi saw three physicians—neurologist Bassam Maaz, M.D.; internist

Mahmood Rahim, M.D.; and orthopedist Jiab Suleiman, D.O.—for treatment at various times


1
 Although Mokbel-Aljahmi contends that the ALJ underrepresented the severity of the physical
impairments shown in the diagnostic studies, he made no such objection before the district court
and, therefore, has not preserved the issue for appellate review. See McClanahan v. Comm’r of
Soc. Sec., 474 F.3d 830, 837 (6th Cir. 2006).
                                               -2-
No. 17-2400, Mokbel-Aljahmi v. Comm’r of Soc. Sec.


following the accident. These doctors all opined that, based on their views of Mokbel-Aljahmi’s

physical limitations, he was unable to perform even sedentary work (Dr. Maaz and Dr. Rahim) or

was “disabled from any gainful employment” (Dr. Suleiman).            Mokbel-Aljahmi was also

examined by psychiatrist Mufid Al-Najjar, M.D.; agency medical expert Dinesh Tanna, M.D.;

and consultative experts Nick Boneff, Ph.D., and Katherine Karo, D.O.

       In July 2011, Mokbel-Aljahmi filed an application for social security disability insurance

benefits, alleging that he was disabled as of February 13, 2011, due to injuries from the accident

and heart problems. After his application was denied, Mokbel-Aljahmi requested a hearing

before an ALJ. The ALJ issued a decision denying Mokbel-Aljahmi’s claim. Mokbel-Aljahmi

requested review of that decision by the Appeals Council, which remanded the matter to the ALJ

for further consideration.

       On January 12, 2015, the ALJ held a second hearing, after which the ALJ again found

that Mokbel-Aljahmi was not disabled. The ALJ followed the sequential, five-step evaluation

required by 20 C.F.R. § 404.1520. Relevant to this appeal, the ALJ determined that under step

four, Mokbel-Aljahmi had the residual functional capacity to perform light work as defined in 20

C.F.R. § 404.1567(b), with the following limitations:

       [N]o climbing ladders, ropes or scaffolds; only occasional climbing ramps and
       stairs, balancing, stooping, crouching and kneeling; no crawling; no overhead
       reaching and handling; frequent fingering; avoiding concentrated exposure to
       extreme cold, heat, wetness and humidi[t]y, environmental irritants, and poorly
       ventilated areas; avoiding concentrated use of moving machinery and all exposure
       to unprotected heights; only occasional decision-making and changes in the
       workplace setting; and only occasional interaction with the general public.

       In reaching this conclusion, the ALJ largely dismissed the opinions of the treating

physicians and examining doctors that Mokbel-Aljahmi could not perform such work as

inconsistent with the medical evidence. The ALJ explained:



                                               -3-
No. 17-2400, Mokbel-Aljahmi v. Comm’r of Soc. Sec.


       [T]he above residual functional capacity assessment is supported by diagnostic
       studies showing only mild to moderate impairments of the claimant’s spine,
       shoulders, knees, and lungs; treatment notes documenting moderate limitations
       and symptom control with conservative treatment; and the claimant’s
       demonstrated capacity for daily activities consistent with work-like activities.
       The medical records reflect far fewer physical and mental limitations than
       reported in the treating source’s opinion statements; therefore, the former was
       afforded greater weight than the latter. The medical evidence of record and the
       claimant’s function report statements describing his limitations demonstrate that
       such limitations will not interfere with his ability to function independently,
       appropriately, effectively, and on a sustained basis. I have considered the
       claimant’s allegations and has [sic] found them inconsistent with the objective
       medical findings in the record. The claimant’s testimony is not well supported by
       the objective medical evidence in the record and while given appropriate
       consideration, it was not given significant weight. Consideration has also been
       given to the reports of the state agency medical consultants as well as to other
       treating, examining, and non-examining medical sources. Further, the residual
       functional capacity addresses demands which might exacerbate the claimant’s
       symptomatology, as well as having considered the location, duration, frequency,
       and intensity of the symptomatology. The medical record supports the above
       residual functional capacity assessment.2

Based on this residual functional capacity, the ALJ concluded that Mokbel-Aljahmi could not

perform his past work as a machine tender. Under step five, however, the ALJ determined that,

consistent with the testimony of the vocational expert, Mokbel-Aljahmi could perform work as

an assembler, sorter, or packager, and that such jobs existed in significant numbers in the

national economy. The ALJ therefore concluded that Mokbel-Aljahmi was not disabled and

denied his claim for benefits.

       Mokbel-Aljahmi again requested review of the decision by the Appeals Council, but the

Appeals Council denied his request. He then filed the instant suit in the district court. After the


2
  Although the ALJ discussed the mental health evidence and included some mental limitations
in the residual functional capacity, Mokbel-Aljahmi only perfunctorily addresses the ALJ’s
assessment of the mental health evidence on appeal, offering nothing more than allegations of
conflicting evidence and the conclusory and unsupported statement that the ALJ erred by
“equat[ing] a neurologist’s high level mental status evaluation with a Psychiatrist’s specialized
mental status exam.” These cursory statements were insufficient to preserve for appeal Mokbel-
Aljahmi’s argument that the residual functional capacity did not adequately account for his
mental limitations. See United States v. Johnson, 440 F.3d 832, 845–46 (6th Cir. 2006).
                                                -4-
No. 17-2400, Mokbel-Aljahmi v. Comm’r of Soc. Sec.


matter was referred to a magistrate, the parties filed cross-motions for summary judgment. The

magistrate recommended that the district court deny Mokbel-Aljahmi’s motion for summary

judgment and grant the Commissioner’s motion. Over the objections of Mokbel-Aljahmi, the

district court adopted the magistrate’s recommendation and granted the Commissioner’s motion

for summary judgment. Mokbel-Aljahmi timely appealed to this Court.

                                               II.

       Although we review a district court’s decision to deny disability benefits de novo, we are

“limited to determining whether the Commissioner’s decision is supported by substantial

evidence and was made pursuant to proper legal standards.” Gayheart v. Comm’r of Soc. Sec.,

710 F.3d 365, 374 (6th Cir. 2013) (quoting Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011)).

“Substantial evidence is ‘such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.’” Id. (quoting Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th

Cir. 2001)).

                                               A.

       A person is disabled within the meaning of the Social Security Act if he or she is unable

“to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

Federal regulations require ALJs to evaluate disability claims using the following five-step

sequential process:

       First, the claimant must demonstrate that he has not engaged in substantial gainful
       activity during the period of disability. Second, the claimant must show that he
       suffers from a severe medically determinable physical or mental impairment.
       Third, if the claimant shows that his impairment meets or medically equals one of
       the impairments listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1, he is deemed
       disabled. Fourth, the ALJ determines whether, based on the claimant’s residual

                                               -5-
No. 17-2400, Mokbel-Aljahmi v. Comm’r of Soc. Sec.


       functional capacity, the claimant can perform his past relevant work, in which
       case the claimant is not disabled. Fifth, the ALJ determines whether, based on the
       claimant’s residual functional capacity, as well as his age, education, and work
       experience, the claimant can make an adjustment to other work, in which case the
       claimant is not disabled.

Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 548 (6th Cir. 2004) (citing 20 C.F.R.

§ 404.1520(a)(4)). “The claimant bears the burden of proof during the first four steps, but the

burden shifts to the Commissioner at step five.” Id. (citation omitted).

       Mokbel-Aljahmi disputes the ALJ’s determination of his residual functional capacity.

Residual functional capacity is defined as “the maximum degree to which the individual retains

the capacity for sustained performance of the physical-mental requirements of jobs.” 20 C.F.R.

Pt. 404, Subpt. P, App. 2, § 200.00(c). “In formulating a residual functional capacity, the ALJ

evaluates all relevant medical and other evidence and considers what weight to assign to treating,

consultative, and examining physicians’ opinions.” Eslinger v. Comm’r of Soc. Sec., 476 F.

App’x 618, 621 (6th Cir. 2012) (citing 20 C.F.R. § 404.1545(a)(3)). Here, the ALJ found that

Mokbel-Aljahmi had the residual functional capacity to perform “light work,” with the various

restrictions described above, including reaching in all directions except overhead. 20 C.F.R.

§ 404.1567(b) defines “light work” as “involv[ing] lifting no more than 20 pounds at a time with

frequent lifting or carrying of objects weighing up to 10 pounds” and “requir[ing] a good deal of

walking or standing” or “involv[ing] sitting most of the time with some pushing and pulling of

arm or leg controls.” A person must be able “to do substantially all of these activities” in order

“[t]o be considered capable of performing a full or wide range of light work.” § 404.1567(b).

                                                B.

       Mokbel-Aljahmi contends that evidence in the record showed that he “is unable to

perform even sedentary work, is not able to walk and stand most of the day, [and] is not able to



                                                -6-
No. 17-2400, Mokbel-Aljahmi v. Comm’r of Soc. Sec.


reach even occasionally in all directions.”3 But on review, it is not for us to decide if there was

evidence in favor of Mokbel-Aljahmi’s position.          “The substantial-evidence standard . . .

presupposes that there is a zone of choice within which the decisionmakers can go either way,

without interference by the courts.” Blakely v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir.

2009) (alteration in original) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). We

decide only whether there was substantial evidence to support the ALJ’s decision. Id. If so, we

defer to that decision even in the face of substantial evidence supporting the opposite conclusion.

Id.

       There was evidentiary support in the physicians’ reports for the ALJ’s residual functional

capacity finding that Mokbel-Aljahmi could handle the standing and walking requirements of

light work. In 2011, Dr. Maaz remarked that “[m]uscle bulk and tone are normal,” “gait is

normal,” and “tandem walk is normal.”         In 2012, Dr. Maaz stated that, “[i]n the lower

extremities, strength is 5/5 on right leg in all muscle groups, and 4/5 on the left.” He also

reported that even though Mokbel-Aljahmi used a cane for support, his “[h]eal [sic], toe, and

tandem walking are performed without difficulty.” Dr. Maaz made similar statements in 2014

and 2015. Regarding Dr. Rahim, the ALJ explained, “Dr. Rahim reported observations of

tenderness, muscle spasm, and reduced movement in the claimant’s back in 2011, but did not

report substantial limitations in strength, sensation, or coordination.” In 2014 and 2015, Dr.

Rahim noted muscle and joint tenderness but also reported that Mokbel-Aljahmi had “normal

movement of all extremities” and found his “sensation normal, motor function normal, no gait

3
  By not objecting in the district court, Mokbel-Aljahmi did not preserve for appeal any argument
regarding the handling and fingering limitations set forth in the residual functional capacity. See
McClanahan, 474 F.3d at 837. Mokbel-Aljahmi contends in his reply brief that he did object to
the manipulative limitations before the district court. Yet he points only to one statement in his
objections to the magistrate’s report and recommendation. We find this insufficient to preserve
the issue for appellate review.
                                                -7-
No. 17-2400, Mokbel-Aljahmi v. Comm’r of Soc. Sec.


and stance, reflexes normal, peripheral nerves normal.” In 2011, Dr. Suleiman observed that

Mokbel-Aljahmi “has tenderness in his thoracic spine on both sides,” but “has good [range of

motion] in the hips, knees and ankles. Reflexes are within normal limits. Strength is good in his

lower extremities. . . . He walks with a normal gait.” In 2013, Dr. Karo observed that Mokbel-

Aljahmi was “able to squat in full without pain” and was “[a]ble to bear weight on the right, on

the left and bilaterally without pain.” She also observed that “his gait in the exam room [was]

non-antalgic, stable and he does not limp. Can sit and stand without assistance.” She stated that

“[t]here is no physical limitation of sitting, standing and walking.”

       Mokbel-Aljahmi argues that the ALJ’s limitation of “no overhead reaching” is

insufficient to accommodate his physical impairments, but there was evidence in the record that

Mokbel-Aljahmi could reach in other directions, thus supporting the ALJ’s limitation of “no

overhead reaching.” It does not appear that Dr. Maaz included a limitation on Mokbel-Aljahmi’s

ability to reach. But he often reported normal strength and sensation in Mokbel-Aljahmi’s arms.

For example, in 2012, Dr. Maaz stated, “In the upper extremities, strength is 5/5 bilaterally in all

muscle groups.” And although Dr. Rahim at times indicated a limited range of motion in

Mokbel-Aljahmi’s extremities, his treatment notes also offered the notation of “normal

movement of all extremities” on numerous occasions.4




4
  Mokbel-Aljahmi contends for the first time on appeal that the “normal movement of all
extremities” notations were default entries entered once Dr. Rahim failed to complete that
section of his office visit forms and suggests that we should therefore rely instead on Dr.
Rahim’s notations that indicated a limited range of motion. In addition to noting Mokbel-
Aljahmi’s failure to preserve this issue for appeal, we observe only that the ALJ found the
“normal movement of all extremities” entries persuasive and that it is not our role on appeal to
resolve conflicts in the evidence. See Sullenger v. Comm’r of Soc. Sec., 255 F. App’x 988, 995
(6th Cir. 2007) (“We will not try the case anew, resolve conflicts in the evidence, or decide
questions of credibility.” (citing Smith v. Halter, 307 F.3d 377, 379 (6th Cir. 2001); Garner v.
Heckler, 745 F.2d 383, 387 (6th Cir. 1984))).
                                                 -8-
No. 17-2400, Mokbel-Aljahmi v. Comm’r of Soc. Sec.


       We do not dispute that some evidence supports Mokbel-Aljahmi’s argument that he is

unable to perform light work and unable to reach in all directions. But our review on appeal is

limited to determining whether substantial evidence supported the ALJ’s residual functional

capacity determination. See Blakely, 581 F.3d at 406. Considering the above evidence, which

the ALJ carefully documented as support for the residual functional capacity finding, we cannot

say that the ALJ erred.

                                               C.

       Finally, Mokbel-Aljahmi notes that, in assessing his residual functional capacity, the ALJ

gave no weight to nearly all the physicians’ opinions regarding Mokbel-Aljahmi’s ability to

stand, walk, or reach, finding them inconsistent with the physicians’ own notes.5 Mokbel-

Aljahmi contends that once the ALJ decided to give no weight to the physicians’ opinions

regarding his ability to work, the ALJ was required to get the opinion of another physician before

setting the residual functional capacity. We disagree. We have previously rejected the argument

that a residual functional capacity determination cannot be supported by substantial evidence

5
  We do not consider whether the ALJ did so improperly—that is, we do not consider whether
the ALJ improperly discounted the treating and examining physicians’ opinions regarding
Mokbel-Aljahmi’s physical limitations. See Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 242
(6th Cir. 2007) (stating that “the ALJ must provide ‘good reasons’ for discounting treating
physicians’ opinions” (internal quotation marks and citation omitted)); Smith v. Comm’r of Soc.
Sec., 482 F.3d 873, 875 (6th Cir. 2007) (stating that examining physicians’ opinions are afforded
some deference—less than treating physicians’ opinions, but more than non-examining
physicians’ opinions). In his objections to the magistrate’s report and recommendation, Mokbel-
Aljahmi made no such objection. See McClanahan, 474 F.3d at 837 (“[O]nly those specific
objections to the magistrate’s report made to the district court will be preserved for appellate
review.” (alteration in original) (quoting Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d
1370, 1373 (6th Cir. 1987))). Moreover, even in his opening brief before this Court, Mokbel-
Aljahmi does not contend, other than in one conclusory statement in his argument summary
section, that the ALJ failed to provide good reasons for discounting the treating physicians’
opinions. See Johnson, 440 F.3d at 845–46 (explaining that an appellant forfeits “issues not
raised and argued in its initial brief on appeal” and “issues adverted to in a perfunctory manner,
unaccompanied by some effort at developed argumentation” (citations omitted)). Accordingly,
this issue is not before us.
                                               -9-
No. 17-2400, Mokbel-Aljahmi v. Comm’r of Soc. Sec.


unless a physician offers an opinion consistent with that of the ALJ. See Shepard v. Comm’r of

Soc. Sec., 705 F. App’x 435, 442–43 (6th Cir. 2017) (rejecting the argument that “the ALJ’s

[residual functional capacity] lacks substantial evidence because no physician opined that [the

claimant] was capable of light work”); Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 728 (6th

Cir. 2013) (rejecting the same argument because “the ALJ is charged with the responsibility of

determining the [residual functional capacity] based on her evaluation of the medical and non-

medical evidence”). We similarly find no error here. The ALJ undertook a laborious evaluation

of the medical record when determining the residual functional capacity, and substantial

evidence supports the ALJ’s conclusions.

                                             ***

       We AFFIRM the judgment of the district court in favor of the Commissioner.




                                             -10-